DETAILED ACTION
Introduction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges Applicant’s amendment of claims 1-16, 18 and 19; and cancelation of claim 17 in Applicant’s Response to Official Action dated 06 January 2021 (“Response”).  Claims 1-16, 18 and 19 are currently pending in this application and are subject to examination herein.
Based upon Applicant’s amendment of claims 1 and 2 to remove the extraneous hyphens, the Examiner’s prior objection to claims 1 and 2 on that ground is withdrawn.
Based upon Applicant's amendment of claim 1 to remove the limitation following “in particular” therein, the Examiner’s prior rejection of claims 1-19 on that ground is withdrawn as moot.
Based upon Applicant's amendment of claim 3 to remove the limitation following “at least partially” therein, the Examiner’s prior rejection of claim 3 on that ground is withdrawn as moot.
Based upon Applicant's amendment of claim 4 to remove the limitation following “in particular” therein, the Examiner’s prior rejection of claim 4 on that ground is withdrawn as moot.
Based upon Applicant's amendment of claim 7 to remove the limitation following “in particular” therein, the Examiner’s prior rejection of claim 7 on that ground is withdrawn as moot.
Based upon Applicant's amendment of claim 8 to remove the limitation following “in particular” therein, the Examiner’s prior rejection of claim 8 on that ground is withdrawn as moot.
Based upon Applicant's amendment of claim 12 to remove the multiple limitations following “in particular” therein, the Examiner’s prior rejection of claim 12 on that ground is withdrawn as moot.
Based upon Applicant's amendment of claim 14 to remove the limitation following “in particular” therein, the Examiner’s prior rejection of claim 14 on that ground is withdrawn as moot.
Based upon Applicant's amendment of claim 16 to remove the limitation following “in particular” therein, the Examiner’s prior rejection of claim 16 on that ground is withdrawn as moot.
Based upon Applicant's cancellation of claim 17, the Examiner’s prior rejection of claim 17 as indefinite is withdrawn as moot.
Based upon Applicant's amendment of claims 1, 10, 11, 13 and 18 to remove the parentheticals, the Examiner’s prior rejection of claims 1-19 on that ground is withdrawn.
Based upon Applicant's amendment of the Specification to recite “pass-through opening” using reference character “17” rather than “8”, the Examiner’s prior objection to the Drawings on that ground is withdrawn.
Claim Objections
Claims 1, 8, 10 and 12 are objected to because of the following informalities:  claim 1 recites “wherein-“ (claim 1 at line 10); claim 8 recites “to-“ (claim 8 at line 1); claim 10 recites “-and” (claim 10 at line 5); claim 12 recites “wherein-“ (claim 12 at line 2); .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 2 recites the limitation "the accommodation device" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  Claims 3 and 4 each depend directly from claim 2 and are, therefore, likewise rejected under 35 U.S.C. 112(b) as indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,901,694 to Neault et al. (“Neault”).
Regarding claim 1, Neault discloses a component (e.g., poison dispenser 10) (Figs. 1-4; Col. 2, lines 35-37) comprised of: 
a component body (e.g., body formed by T-joint 14, T-joint 16, cap tube 18, fill cap 20, first tube 22 and/or second tube 24) (Figs 1-4; Col. 2, lines 37-54) configured to form part of a movable object or immovable structure; 
at least one apparatus (e.g., T-joint 12, first tube 22, second tube 24 and/or cap tube 18) (Figs. 1-4; Col. 2, lines 37-54) for holding a bait (e.g., poison 26) (Figs. 3, 3A, 4; Col. 2, lines 55-62) for pests (Col. 1, lines 11-19; col. 1, lines 24-46), which apparatus (e.g., T-
wherein- at least a part of the apparatus formed integrally with at least one portion of the component body (e.g., body formed by T-joint 14, T-joint 16, cap tube 18, fill cap 20, first tube 22 and/or second tube 24) (Figs 1-4; Col. 2, lines 37-54); wherein 
said component (e.g., body formed by T-joint 14, T-joint 16, cap tube 18, fill cap 20, first tube 22 and/or second tube 24) (Figs 1-4; Col. 2, lines 37-54) comprises at least one of: a delimiting element for delimiting a specific surface area or spatial region (e.g., delimiting the bait to being held within the component) (e.g., poison retention area 28) (see Figs. 3, 4; Col. 2, lines 55-58); or a bridge element or frame element for forming a frame or a channel; or a manhole element for forming a manhole; or a tunnel element (e.g., body formed by T-joint 14, T-joint 16, cap tube 18, fill cap 20, first tube 22 and/or second tube 24) (Figs 1-4; Col. 2, lines 37-54) for forming a tunnel; or a wall element (e.g., body 
Regarding claim 2, Neault discloses the component according to claim 1 (see above).  Furthermore, Neault discloses a component (e.g., poison dispenser 10) (Figs. 1-4; Col. 2, lines 35-37) wherein 
the at least one part of the apparatus (e.g., T-joint 12, first tube 22, second tube 24 and/or cap tube 18) (Figs. 1-4; Col. 2, lines 37-54) and/or of the accommodation device which is comprised of at least one portion of the component body (e.g., body formed by T-joint 14, T-joint 16, cap tube 18, fill cap 20, first tube 22 and/or second tube 24) (Figs 1-4; Col. 2, lines 37-54) is comprised completely or at least partially of at least one wall of the component body (e.g., wall of one or more of body formed by T-joint 14, T-joint 16, cap tube 18, fill cap 20, first tube 22 and/or second tube 24) (Figs 1-4; Col. 2, lines 37-54); or 
the at least one part of the apparatus (e.g., first tube 22 and/or second tube 24) (Figs. 1-4; Col. 2, lines 37-54) and/or of the accommodation device which is comprised of a portion of the component body (e.g., body formed by T-joint 14, T-joint 16, cap tube 18, fill cap 20, first tube 22 and/or second tube 24) (Figs 1-4; Col. 2, lines 37-54) is disposed 
Regarding claim 3, Neault discloses the component according to claim 2 (see above).  Furthermore, Neault discloses a component (e.g., poison dispenser 10) (Figs. 1-4; Col. 2, lines 35-37) wherein the component body (e.g., body formed by T-joint 14, T-joint 16, cap tube 18, fill cap 20, first tube 22 and/or second tube 24) (Figs 1-4; Col. 2, lines 37-54) at least partially has a hollow cylindrical basic geometric shape (e.g., shape of first tube 22 and/or second tube 24), wherein the at least one part (e.g., first tube 22 and/or second tube 24) (Figs. 1-4; Col. 2, lines 37-54) of the apparatus (e.g., T-joint 12, first tube 22, second tube 24 and/or cap tube 18) (Figs. 1-4; Col. 2, lines 37-54) and/or of the accommodation device which is comprised of at least one portion of the component body (e.g., body formed by T-joint 14, T-joint 16, cap tube 18, fill cap 20, first tube 22 and/or second tube 24) (Figs 1-4; Col. 2, lines 37-54) is disposed on the outer perimeter of the component body (e.g., body formed by T-joint 14, T-joint 16, cap tube 18, fill cap 20, first tube 22 and/or second tube 24) (Figs 1-4; Col. 2, lines 37-54), or on the inner perimeter of the component body (e.g., body formed by T-joint 14, T-joint 16, cap tube 18, fill cap 20, first tube 22 and/or second tube 24) (Figs 1-4; Col. 2, lines 37-54), or on an inner surface of the component body (e.g., body formed by T-joint 14, T-joint 16, cap tube 18, fill cap 20, first tube 22 and/or second tube 24) (Figs 1-4; Col. 2, lines 37-54) which borders a hollow space within the component body (e.g., body formed by T-joint 14, T-joint 16, cap tube 18, fill cap 20, first tube 22 and/or second tube 24) (Figs 1-4; Col. 2, lines 37-54).
Regarding claim 5, Neault discloses the component according to claim 1 (see above).  Furthermore, Neault discloses a component (e.g., poison dispenser 10) (Figs. 1-4; Col. 2, lines 35-37) further comprising at least one access opening (e.g., access opening in first entrance T-joint 14 and/or second entrance T-joint 16) (Figs. 1-4; Col. 2, lines 37-42) which provides a means of access to the 
Regarding claim 6, Neault discloses the component according to claim 5 (see above).  Furthermore, Neault discloses a component (e.g., poison dispenser 10) (Figs. 1-4; Col. 2, lines 35-37); wherein- direct accessibility of the limited receptacle chamber (e.g., poison retention area 28) (see Figs. 3, 4; Col. 2, lines 55-58) associated with the housing (e.g., T-joint 12, first tube 22, second tube 24 and/or cap tube 18) (Figs. 1-4; Col. 2, lines 37-54) is provided through the access opening (e.g., access opening in first entrance T-joint 14 and/or second entrance T-joint 16) (Figs. 1-4; Col. 2, lines 37-42), or indirect accessibility of said receptacle chamber (e.g., poison retention area 28) (see Figs. 3, 4; Col. 2, lines 55-58) is provided through the access opening (e.g., access opening in first entrance T-joint 14 and/or second entrance T-joint 16) (Figs. 1-4; Col. 2, lines 37-42) via at least one access channel (e.g., access channel formed by interior of first tube 22 and/or second tube 24) (Figs. 1-4; Col. 2, lines 43-54) which communicates with said access opening (e.g., access opening in first entrance T-joint 14 and/or second entrance T-joint 16) (Figs. 1-4; Col. 2, lines 37-42).
Regarding claim 7, Neault discloses the component according to claim 5 (see above).  Furthermore, Neault discloses a component (e.g., poison dispenser 10) (Figs. 1-4; Col. 2, lines 35-37); further comprising an access platform (e.g., lower portion of first tube 22 and/or second tube 24) (Figs. 
Regarding claim 8, Neault discloses the component according to- claim 1 (see above).  Furthermore, Neault discloses a component (e.g., poison dispenser 10) (Figs. 1-4; Col. 2, lines 35-37); wherein at least one accommodation space device (e.g., cap tube 18 for accommodating bait) (Figs. 1-4; Col. 2, lines 37-42) is provided, wherewith the accommodation device (e.g., cap tube 18 for accommodating bait) (Figs. 1-4; Col. 2, lines 37-42) is comprised of at least one guiding device (e.g., edge of cap tube 18) (Figs. 1-4) for guiding an apparatus (e.g., fill cap 20) (Figs. 1-4; Col. 2, lines 37-42).
Regarding claim 18, Neault discloses an immovable structure (e.g., poison dispenser 10 attached to a tree or the ground) (Col. 1, lines 39-46) which comprises a component according to claim 1 (see above).  Furthermore, Neault discloses an immovable structure (e.g., poison dispenser 10 attached to a tree or the ground) (Col. 1, lines 39-46) wherein the structure (e.g., poison dispenser 10 attached to a tree or the ground) (Col. 1, lines 39-46) is a structural object associated with an above-ground or below-ground structure (e.g., tree) (Col. 1, lines 39-46) selected from the group consisting of a boundary structure (e.g., tree) (Col. 1, lines 39-46), a bridge, a tunnel, a frame, a scaffolding, a channel, a conduit, a shaft (e.g., tree) (Col. 1, lines 39-46), a manhole, a pole (e.g., tree) (Col. 1, lines 39-46), a pile (e.g., tree) (Col. 1, lines 39-46), a post (e.g., tree) (Col. 1, lines 39-46), a column (e.g., tree) (Col. 1, lines 39-46), a pylon, a staircase, a tunnel, a tower, a castle, a panel, a wall, a wall element, a seat, and a bench.
Regarding claim 19, Neault discloses a movable object (e.g., poison dispenser 10 not attached to anything) comprising a component according to claim 1 (see above).  Furthermore, Neault discloses a movable object (e.g., poison dispenser 10 not attached to anything) wherein the moveable object (e.g., poison dispenser 10 not attached to anything) is selected from the group consisting of a movable transport, a container (e.g., poison dispenser 10 not attached to anything), a train or another vehicle for .

Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 1,388,782 to Tupper.
Regarding claim 1, Tupper discloses a component (e.g., electric animal trap) (Figs. 1-4) comprised of: 
a component body (e.g., casing 10) (Figs 1-4; Col. 1, lines 39-43) configured to form part of a movable object or immovable structure; 
at least one apparatus for holding a bait (e.g., element 22) (Figs. 1, 3; Col. 1, lines 53-57) for pests, which apparatus (e.g., element 22) (Figs. 1, 3; Col. 1, lines 53-57) is comprised of a housing (e.g., delimited by member 21 and skeleton frame 27’) (Figs. 1-4; Col. 1, lines 48-65) which delimits at least one receptacle chamber (e.g., area containing bait) (see Figs. 1, 3, 4; Col. 1, lines 53-57) for receiving at least one bait (Figs. 1, 3; Col. 1, lines 53-57), wherein the housing (e.g., delimited by member 21 and skeleton frame 27’) (Figs. 1-4; Col. 1, lines 48-65) is comprised of at least one platform (e.g., platform 21 and/or skeleton frame 27’) (Figs. 1-4; Col. 1, lines 48-65) which delimits at least one pass-through opening (e.g., opening formed between skeleton frame 27’ and platform 21) (Figs. 1, 3, 4; Col. 1, lines 48-65) through which a pest can gain access (Figs. 1-4; Col. 1, lines 48-73) to a bait arranged in said housing (e.g., delimited by member 21 and skeleton frame 27’) (Figs. 1-4; Col. 1, lines 48-65); 
wherein- at least a part of the apparatus (e.g., element 22) (Figs. 1, 3; Col. 1, lines 53-57) formed integrally with at least one portion of the component body (e.g., casing 10) (Figs 1-4; Col. 1, lines 39-43); wherein 

Regarding claim 2, Tupper discloses the component according to claim 1 (see above).  Furthermore, Tupper discloses a component (e.g., electric animal trap) (Figs. 1-4) wherein 
the at least one part of the apparatus (e.g., element 22) (Figs. 1, 3; Col. 1, lines 53-57) and/or of the accommodation device which is comprised of at least one portion of the component body (e.g., body formed by T-joint 14, T-joint 16, cap tube 18, fill cap 20, first tube 22 and/or second tube 24) (Figs 1-4; Col. 2, lines 37-54) is comprised completely or at least partially of at least one wall of the component body (e.g., body formed by T-joint 14, T-joint 16, cap tube 18, fill cap 20, first tube 22 and/or second tube 24) (Figs 1-4; Col. 2, lines 37-54); or 
the at least one part of the apparatus (e.g., element 22) (Figs. 1, 3; Col. 1, lines 53-57) and/or of the accommodation device which is comprised of a portion of the component body (e.g., body formed by T-joint 14, T-joint 16, cap tube 18, fill cap 20, first tube 22 and/or second tube 24) (Figs 1-4; Col. 2, lines 37-54) is disposed completely or at least partially in a wall of the component body (e.g., body formed by T-joint 14, T-joint 16, 
Regarding claim 4, Tupper discloses the component according to claim 2 (see above).  Furthermore, Tupper discloses a component (e.g., electric animal trap) (Figs. 1-4) wherein the component body (e.g., body of electric animal trap) (Figs. 1-4), at least partly has the basic geometric shape of a quadrilateral parallelepiped (see Figs. 1, 3 and 4), wherein the at least one part of the apparatus (e.g., element 22) (Figs. 1, 3; Col. 1, lines 53-57) and/or of the accommodation device which is comprised of a portion of the component body (e.g., body of electric animal trap) (Figs. 1-4) is disposed on an outer surface, particularly an end surface or lateral surface, of the component body, or on an inner surface (e.g., inner/lower surface of wall between electrical components and trap structure) (see Fig. 1) of the component body (e.g., body of electric animal trap) (Figs. 1-4) which borders a hollow space within the component body (e.g., body of electric animal trap) (Figs. 1-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neault in view of U.S. Pat. Pub. No. 2008/0204253 to Cottee et al. (“Cottee”).
Regarding claim 13, Neault discloses the component according to claim 1 (see above).  However, Neault does not disclose that at least one accommodation chamber is attached (or is attachable) to the housing (on or in said housing), which accommodation chamber accommodates electrical and/or electronic components of the apparatus, and/or which accommodation chamber has disposed on it or formed on it at least one bait-mounting device for mounting a bait.  Nevertheless, Cottee teaches a component wherein at least one accommodation chamber (e.g., housing for microprocessor 40, transmitter 50 and/or power source 30) (Fig. 2; paras. [0067], [0088]) is attached (or is attachable) to the housing (on or in said housing) (e.g., bait box 10) (Fig. 2; para. [0064]-[0067], [0078], [0079]), which accommodation chamber (e.g., housing for microprocessor 40, transmitter 50 and/or power source 30) (Fig. 2; paras. [0067], [0088]) accommodates electrical and/or electronic components (e.g., microprocessor 40, transmitter 50 and/or power source 30) (Fig. 2; paras. [0067], [0088]) of the apparatus, and/or which accommodation chamber has disposed on it or formed on it at least one bait-mounting device for mounting a bait.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the component disclosed in Neault with the accommodation chamber accommodating electrical and/or electronic components taught in Cottee in order to provide wireless communications to indicate the status of the trap.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the component disclosed in Neault with the accommodation chamber accommodating electrical and/or electronic components taught in Cottee, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14, Neault in view of Cottee teaches the component according to claim 13 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Neault and Cottee for the same reasons provided above with regard to claim 13.  Furthermore, Cottee teaches a component wherein at least one monitoring device (e.g., sensing means) (para. [0034]) for monitoring at least part of the receptacle chamber (e.g., chamber formed by housing of bait box 10) (Fig. 2; para. [0064]-[0067], [0078], [0079]) bounded by the housing (e.g., bait box 10) (Fig. 2; para. [0064]-[0067], [0078], [0079]), is disposed or formed on or in the accommodation chamber (e.g., housing for microprocessor 40, transmitter 50 and/or power source 30) (Fig. 2; paras. [0067], [0088]).
Regarding claim 16, Neault discloses the component according to claim 1 (see above).  However, Neault does not disclose at least one signal transmission device, which is designed to transmit communication signals to at least one external communication device and/or to receive communication signals from at least one external communication device, is structurally integrated or formed, in the component body.  Nevertheless, Cottee teaches a component wherein at least one signal transmission device (e.g., transmitter 50) (Fig. 2; paras. [0067], [0088]), which is designed to transmit communication signals to at least one external communication device (paras. [0037]-[0044]) and/or to receive communication signals from at least one external communication device, is structurally integrated or formed, in the component body (e.g., housing of bait box 10) (Fig. 2; para. [0064]-[0067], [0078], [0079]).  
Allowable Subject Matter
Claims 9-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CLAUDE J BROWN/Primary Examiner, Art Unit 3643